Exhibit 10.1



FORTUNE BRANDS, INC.

2003 LONG-TERM INCENTIVE PLAN

Amendment*

Section 2(q) is amended by changing the definition of "Retirement" as follows:

(q) "Retirement" means either (i) termination of employment on or after
attaining age 55 and completion of at least five [ten] years of service with the
Company, provided that Retirement shall not include termination of employment by
reason of failure to maintain work performance standards, violation of Company
policies or dishonesty or other misconduct prejudicial to the Company, or (ii)
retirement under Section 3(b) of the Fortune Brands, Inc. Supplemental Plan.

Section 5(a)(iv) is amended by changing the second sentence thereof as follows:

If a Participant's employment with the Company terminates by reason of death,
disability or Retirement, the Participant's Option shall continue to be
exercisable for three years from the date of termination of employment or until
the expiration date stated in the Option, whichever is earlier, provided that an
[a Nonqualified Stock] Option may be exercised within one year from the date of
death even if later than such expiration date (but in no event later than ten
years from the date of grant).

Section 12(b)(i) is amended by changing the fourth sentence thereof as follows:

Such Participant, whether the exercise is pursuant to his election or automatic
pursuant to the terms hereof shall be entitled to receive in cash an amount
determined by multiplying the number of shares subject to such Option (or part
thereof) by the amount by which the exercise price of each share is exceeded by
[(A) if such Option is an Incentive Stock Option,] the fair market value of such
shares at the date of exercise [or (B) if such Option is a Nonqualified Stock
Option, the greater of (x) the highest purchase price per share paid for the
shares of the Company beneficially acquired in the transaction or series of
transactions resulting in the Change in Control by the person or persons deemed
to have acquired control pursuant to the Change in Control and (y) the highest
fair market value of shares of Common Stock during the Limited Right Exercise
Period prior to the time of exercise].

FORTUNE BRANDS, INC.

Date: September 27, 2005

By: /s/ Craig P. Omtvedt

Name: Craig P. Omtvedt

Title: Senior Vice President and Chief

Financial Officer